Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (CN202514588).
Regarding claims 1 and 26, Lu discloses an aerosol delivery device comprising: a housing formed of one body or a plurality of bodies; one or more primary function elements positioned within the housing, said primary function elements being configured for aerosol delivery; and at least one secondary function element (stylus) that is not configured for aerosol delivery and that is removably or permanently attached to an exterior surface of the housing (Abstract).  
Regarding claim 18, Lu also discloses the secondary function element (by reference sign 61, fig. 1) can be permanently attached to an exterior surface of the aerosol delivery device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-5, 18-19, 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN202514588) as applied to claim 1 above and further in view of Alarcon et al. (U.S Pub. No. 20110265806).
Regarding claim 2, Lu discloses wherein the primary function elements include a power source (by reference 4, fig. 1), a microprocessor (by reference sign 3, fig. 1) and a heating element (within the reference sign 2, fig. 1).  Lu does not seem to expressly disclose a sensor.  Alarcon discloses an aerosol delivery device with the primary function elements include a power source (130, fig. 1A), a microprocessor (136, fig. 1A), and a sensor (132, fig. 1A) and a heater (146, fig. 1A) (corresponding to heating element).  Alarcon also discloses the sensor can be used for detecting a user’s action for smoking.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a sensor to the device of Lu as taught by Alarcon.
Regarding claim 3, Alarcon discloses the housing comprises a control body and a separable cartridge (fig. 1A).
Regarding claim 4, Alarcon discloses the separable cartridge comprises a heater (146, fig. 1A), a reservoir with an aerosol precursor composition, and a liquid transport element (141, fig. 1A) [0046].
Regarding claim 5, Alarcon discloses the separable control body comprises a power source (130, fig. 1A), a microprocessor (136, fig. 1A), and a sensor (132, fig. 1A).

Regarding claim 19, Lu discloses the retractable pen tip (by reference 5 with screw rod 51 and pen core inner screw 52 that move rotationally to extend pen core 54, see fig.4).
Regarding claims 27-29, Alarcon discloses the device can further comprising a battery configured to be attached to the aerosol delivery device [0021].
Regarding claim 30, Alarcon discloses the device further comprising a primary power source situated within the housing [0013], wherein the auxiliary power unit is configured optionally be in an electrical connection with the primary power source 
Regarding claim 31, Alarcon discloses the electrical connection between the primary power source and the auxiliary power unit can be formed without removing the primary power source from the housing [0021].
Regarding claims 32-34, Alarcon discloses the device can further include another cartridge configured to hold a volume of aerosol precursor composition and a liquid transport element wherein the element is configured to attach to the aerosol delivery device so as to be in fluid communication with one or more of the cartridge, the heater and the liquid transport element [0045].
Claims 19, 21-22, 24 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN202514588) in view of Baker (U.S Pub. No. 20060193677).
Regarding claim 19, Lu does not expressly disclose a secondary function element is retractable into the aerosol delivery device.  Baker discloses device with a 
Regarding claims 21 and 35, in addition to the feature discussed above for claim 1, Lu further discloses an accessory rail (62, fig. 1) attached to an exterior surface of the housing.  Lu does not expressly disclose a secondary function element attached to the accessory rail.  Baker discloses a secondary function element (blade by reference sign 60, figs. 3, 5 and 6) removably attached to the accessory rail (by reference sign 50, figs. 3, 5 and 6) wherein the at least one secondary function element is not configured for aerosol delivery (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to add the blade of Baker to the device of Lu to perform the function as taught by Baker.
Regarding claim 22, it would have been obvious to one of ordinary skill that the housing body is configured to removably engage the accessory rail (Also see In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).
Regarding claim 24, Lu discloses the accessory rail extends along a portion of the length of the aerosol delivery device.
Claims 21, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN202514588) in view of Rothbaum et al. (U.S Pub. No. 20110192857).
Regarding claim 21, Lu discloses an aerosol delivery device comprising: a housing formed of one body or a plurality of bodies; one or more primary function 
Regarding claim 23, Rothbaum discloses the accessory rail extends along an entire length of the aerosol delivery device (see fig.27B).
Regarding claim 25, although Rothbaum only shows a preferred embodiment wherein the rail extends along an entire length of the device (see fig. 27B); it would have been obvious to one of ordinary skill in the art at the time the invention was made to extends the rail beyond the length of the device to have better attachment surface on the secondary function element.

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
Applicant essentially argues that the cover 6 of Lu is not a housing in which a primary function element is positioned.  This argument is not persuasive because Lu discloses the writing pen head is arranged on the electronic cigarette main portion (Abstract).  Furthermore, Lu discloses the logical process is shown as reference 3 corresponding to the claimed microprocessor. 
Baker is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Baker is in the same field of applicant’s endeavor and pertinent to the particular problem which the applicant was concerned wherein Baker discloses device with a function element such as a stylus can be retractable into a housing, Baker also discloses a function element (blade) that is also capable of being retractable into the housing [0016].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make a secondary function of Lu to be retractable into the aerosol delivery device of Lu for protection as taught by Baker.  Furthermore, Lu also discloses the retractable pen tip into a housing (by reference 5 with screw rod 51 and pen core inner screw 52 that move rotationally to extend pen core 54, see fig.4). It is also noted that the claimed does not recite retractable into a housing.
Applicant further essentially argues that element 62, fig. 1 of Lu is merely a clip and not in fact an accessory rail as defined in the specification as filed.  This argument is not persuasive because the specification as filed states that the accessory rail can be configured as a clip (page 3, lines 17-18 of the instant application’s specification). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.